SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1245
CA 16-00497
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


MARCIA WENTLAND, PLAINTIFF-APPELLANT,

                      V                                          ORDER

E.A. GRANCHELLI DEVELOPERS, INC., AND K.M.
TREATS, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


BROWN CHIARI LLP, BUFFALO (DAVID W. OLSON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (LISA DIAZ-ORDAZ OF
COUNSEL), FOR DEFENDANT-RESPONDENT E.A. GRANCHELLI DEVELOPERS, INC.

HAGELIN SPENCER LLC, BUFFALO (WILLIAM SWIFT OF COUNSEL), FOR
DEFENDANT-RESPONDENT K.M. TREATS.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered January 22, 2016. The order denied the motion of
plaintiff to set aside a verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court